This cause is pending before the court as a discretionary appeal and cross-appeal. On December 7,1994, appellee/cross-appellant filed a notice of cross-appeal and her memorandum in response and memorandum in support of cross-appeal were due December 30, 1994. It appears from the records of this court that appellee/crossappellant has not filed a memorandum in response and memorandum in support of cross-appeal in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal be, and the same is hereby, dismissed.